Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This action is responsive to application communication filed on 6/10/2021.
2. 	Claims 1-20 are pending in the case. 
3.	Claims 1, 8 and 15 are independent claims. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Navin; Thomas, U.S. Published Application No. 20150058121 A1 in view of Meyer et al. (hereinafter “Meyer”), U.S. Published No. 20170116642. 
Claim 1:
Navin teaches A method in an application configured to cause display of a user interface (UD on a display device associated with a computing device, comprising: requesting an item of targeted content for display within the UI; (e.g., delivering targeted messages to be displayed to a user par. 29; Products and/or services vendors often engage one or more trackers to track user activity and to deliver targeted messages (advertisements, promotional messages, etc.), on behalf of those vendors)
 	receiving the requested item of targeted content; (e.g., receiving delivered targeted messages par. 9; Various embodiments of the present invention enable a user to effectively control delivery of targeted messages (e.g., advertisements, promotions, etc.) to the user regardless of the type of IDs used to track the user's activity. For any vendor, if a tracker determines that a certain user's activities are relevant to that particular vendor's products and/or services, the tracker may deliver messages from that vendor to the user device.)

causing the received item of targeted content to be rendered in the UI; (e.g., receiving delivered targeted messages par. 9; Various embodiments of the present invention enable a user to effectively control delivery of targeted messages (e.g., advertisements, promotions, etc.) to the user regardless of the type of IDs used to track the user's activity. For any vendor, if a tracker determines that a certain user's activities are relevant to that particular vendor's products and/or services, the tracker may deliver messages from that vendor to the user device.)

receiving content provider metadata corresponding to the received item of targeted content from at least one content provider; (e.g., obtaining proprietary ids from provider associated with the received message  par. 13; Alternatively or in addition, the ID used by the tracker may include a proprietary ID, and retrieving the ID may include obtaining the proprietary ID from the tracker. Par. 17; In some embodiments, the ID used by the tracker includes a proprietary ID, and the instructions, in order to retrieve the ID, further program the processing unit to obtain the proprietary ID from the tracker. Par. 28; In some situations, a tracking entity may use a proprietary ID, i.e., an ID of a type a control application (e.g., AdControl) installed on the user device does not recognize. In that event, when the user responds (e.g., clicks on, taps on, etc.) to the indicator/icon of a delivered message (e.g., an ad), the control app may communicates the corresponding tracking entity, and may receive from the tracking entity the proprietary ID or IDs, configured for the user device.)
 
(e.g., instruction supplied by message provider to display the indicator/icon (i.e., UI feature) par. 21; The code for displaying the indicator/icon may be supplied by the message provider/advertiser or by the network, demand-side platform (DSP), ad exchange, etc., running an advertisement. Par. 21; According to the DAA guidelines, the entity performing tracking and/or delivering a targeted message is required to display the indicator/icon. The indicator/icon itself can, however, be provided by a third party, for subsequent display thereof. )


and causing, by the call, the at least one UI feature to be rendered in the UI concurrently with, and overlaying, the rendered item of targeted content. (e.g. indicator (i.e., UI feature) on top (i.e., overlaying) of the targeted message par. 9; A tracker (i.e., the entity tracking user activity) may alert a user of the delivery of a targeted message and/or tracking by that tracker by placing an indicator, such as the AdChoices icon, on top of the targeted message presented to the user.)

Navin fails to expressly teach initiating a call to a content transparency application programming interface (API) in response to receiving the content provider metadata,
However, Meyer teaches initiating a call to a content transparency application programming interface (API) in response to receiving the content provider metadata, ( initiating a call to an available API  in response to receiving content that constitutes signs that targeted advertising is being used (i.e., content provider metadata) par. 36; For example, one or more discovery engines 210 operate on web pages, messages, emails, and other machine-readable code to identify elements, tags, text and other objects that may constitute signs that behavioral and/or targeted advertising is being used to deliver ads or other content to the user. In addition to the discovery engines, one or more scripts and/or APis may be stored in a script library 215. The scripts and APis may be made available to the various entities for inclusion into content or ads, as plug-ins into operational applications such as browsers, ad network servers and/or web servers such that as content is selected, delivered and/or rendered the scripts execute on the content to discover and report on advertising practices of the various entities. Par. 91; Therefore, the ad component can affect a single logical API call to the compliance component by providing information about the object and the event on that object generated when the XML payload comes back, and the compliance component can then capture relevant meta-data.)


In the analogous art of tracking data associated with targeted content, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the browser as taught by the Navin to include an API as taught by Meyer to provide the benefit of easily facilitating communication with content providers associated with targeted advertising. 

Claim 2 depends on claim 1:
Navin teaches in response to detecting interaction by a user with the at least one UI feature, causing the application to display a second UI feature that identifies: the at least one content provider; information corresponding to the user that formed the basis for a bid request; information corresponding to the user that was used to target the user for an impression of the received item of targeted content; or how information corresponding to the user was acquired by the at least one content provider. (e.g., selecting the icon to display a second UI that identifies the message provider/tracker (i.e., at least one content provider) and Opt out of tracking feature (i.e., how information corresponding to the user was acquired by the at least one content provider.) par. 10; When the user responds to the indicator (e.g., clicks or taps on the AdChoices icon), the user is notified of the likely tracking and the identity of the message provider/tracker. par. 12; In some embodiments, presenting to the user the option to opt out includes displaying a list of several of trackers, and presenting an option to opt out of tracking by each tracker on the list. Each of the several trackers may be associated with an indicator that is displayed on the user device by any one of the trackers. The indicator, e.g., an icon, may be provided by a third party to at least some of the trackers on the list, for display thereof along with a message (advertisement, promotion, etc.) provided by a tracker to the user device. par. 29; The indicator that indicates to the user that an advertisement was delivered based on tracking user activity can be customized for each vendor.)

Claim 3 depends on claim 2:
Navin teaches wherein the second UI feature includes a third UI feature configured to enable the user to manage the use of information corresponding to the user by the at least one content provider. (e.g., opt in or opt out feature enable a user to manage the use of information being tracked by the provider par. 22; For each tracking entity, an option to opt in or opt out of targeted advertising is also provided in the interface. If the user had previously selected an option with respect to a particular tracker, that option may be preserved, unless the user switches the option. The trackers may be notified, as described below, if a user switches from opt out to opt in. In some embodiments, the opt in or opt out option corresponding only to a particular tracker that displayed the indicator/icon is presented, along with an option enabling the user to see and/or select tracking by all other trackers that are associated with the indicator/icon.)

Claim 4 depends on claim 1:
Navin teaches wherein the application comprises a web browser and the UI is associated with a web page requested by and subsequently rendered by the web browser. (e.g., opt out via web browser capable of displaying web pages par. 18; The collection of the user activity data may occur during web browsing by the user on the user device and/or running of an application by the user on the user device.  par. 32; From a tracker's perspective, an embodiment of a control application can provide a communication system through which the tracker can learn that a user has requested to opt out (or opt in) of the tracking of the user activity via a third party or tracker-provided application and/or via mobile browsers.)

Claim 5 depends on claim 4:
As noted above, Navin/Meyer teaches wherein the content transparency API comprises one of: a Web API incorporated into the web browser; or an API incorporated into the web page, wherein the web page was generated to include the API. (e.g., API as plug-ins into browsers Meyer; Figure 9; Embed API in Browser 910,  par. 36; The scripts and APis may be made available to the various entities for inclusion into content or ads, as plug-ins into operational applications such as browsers, ad network servers and/or web servers such that as content is selected, delivered and/or rendered the scripts execute on the content to discover and report on advertising practices of the various entities.)

Claim 6 depends on claim 4:
Navin fails to expressly teach wherein the second UI feature includes a fourth UI feature configured to cause the display of a tracker information UI corresponding to trackers associated with the web page.

However, Meyer teaches wherein the second UI feature includes a fourth UI feature configured to cause the display of a tracker information UI corresponding to trackers associated with the web page. (e.g., Figure 5; link 510 to display more tracker information corresponding to AT&T or Figure 7; detailed information corresponding to a tracker ;  par. 97; The notice 505 may also include HTML links 510 that bring the user to a separate web page (which may be hosted by the monitoring service or one of the entities responsible for serving the ad) to view additional information, view personal preferences, and in some cases modify certain settings related to targeted ads (e.g., elect to opt-out of targeted advertising altogether). Par. 98; FIG. 7 illustrates one example of the detailed information 705 provided regarding a particular ad network 610.)

In the analogous art of tracking data associated with targeted content, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the list of trackers as taught by the Navin to include additional tracker information as taught by Meyer to provide the benefit of easily informing the user about the tracker to help make a better decision about whether to opt in or opt out of the corresponding tracking activity.  

Claim 7 depends on claim 6:
As noted above, Navin/Meyer teaches wherein the tracker information UI includes one or more of: a list allowed trackers; a list of blocked trackers, or one or more UI features that enable a user to: block a tracker; delete all information corresponding to the user managed by an allowed tracker; obtain tracker statistics for an allowed tracker or a blocked tracker; and unblock a tracker. (opt in or opt out (e.g., enable to block a tracker; Navin abstract; The user's preference for a particular tracker, i.e., opt out or opt in, is transmitted to the tracker via a message that includes the specific ID or IDs used by that particular tracker. ) 
(e.g., Opt in or opt out; Meyer; Figure 6, preference options regarding targeted advertising,  par. 72; After or while the user reviews the notices, she may update certain personal preferences related to targeted advertising practices (STEP 370). For example, in some implementations the user may opt out of being behaviorally tracked or targeted by any or all of the aforementioned third parties. In such cases, when the user selects the appropriate link or clicks an object to indicate her preference, a cookie is placed on her machine indicating she no longer wish to participate in targeted advertising. The opt out feature may be global (e.g., all websites, all networks, etc.), whereas in other cases it may be specific to a particular ad network, a content provider, advertiser, and/or a product class.)


Claim 8:
Claim 8 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale set forth in claim 1 to reject 8. 

Claim 9 depends on claim 8:
Claim 9 is substantially encompassed in claim 2, therefore, Examiner relies on the same rationale set forth in claim 2 to reject 9. 

Claim 10 depends on claim 9:
Claim 10 is substantially encompassed in claim 3, therefore, Examiner relies on the same rationale set forth in claim 3 to reject 10. 

Claim 11 depends on claim 8:
Claim 11 is substantially encompassed in claim 4, therefore, Examiner relies on the same rationale set forth in claim 4 to reject 11. 

Claim 12 depends on claim 11:
Claim 12 is substantially encompassed in claim 5, therefore, Examiner relies on the same rationale set forth in claim 5 to reject 12. 

Claim 13 depends on claim 11:
Claim 13 is substantially encompassed in claim 6, therefore, Examiner relies on the same rationale set forth in claim 6 to reject 13. 

Claim 14 depends on claim 13:
Claim 14 is substantially encompassed in claim 7, therefore, Examiner relies on the same rationale set forth in claim 7 to reject 14. 

Claim 15:
Claim 15 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale set forth in claim 1 to reject 15. 

Claim 16 depends on claim 15:
Claim 16 is substantially encompassed in claim 2, therefore, Examiner relies on the same rationale set forth in claim 2 to reject 16. 

Claim 17 depends on claim 16:
Claim 17 is substantially encompassed in claim 3, therefore, Examiner relies on the same rationale set forth in claim 3 to reject 17. 

Claim 18 depends on claim 15:
Claim 18 is substantially encompassed in claim 4, therefore, Examiner relies on the same rationale set forth in claim 4 to reject 18. 

Claim 19 depends on claim 18:
Claim 19 is substantially encompassed in claim 6, therefore, Examiner relies on the same rationale set forth in claim 6 to reject 19. 

Claim 20 depends on claim 19:
Claim 20 is substantially encompassed in claim 7, therefore, Examiner relies on the same rationale set forth in claim 7 to reject 20. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goodwin et al. US 20150213282 A1
Abstract; The PMS may provide a dashboard displaying a whitelist and/or blacklist indicating what destinations/sources are blocked or allowed as well as private information settings indicating what types of private information should be blocked.

Weinsberg et al. US 20150371281
Par. 4; Various browser tools, such as Ghostery, AdBlock, NoScript and Collusion provide users visibility into the presence of third-party trackers on websites. However, these tools cannot determine the specific targeting mechanisms employed and consequently, only provide a very coarse grained control, by either turning off or on all ads and tracking.
Par. 17; The user preference setting page or the drop down object can allow a user to set preferences to block or filter certain ads. The user preference setting page can also provide the user a detailed analysis on the user's tracking, such as the category of the page and the history of the other web pages that relate to the ad.

Ruback; Todd B. US 20160301764 A1
Abstract; Notice and consent features are provided, to a user of a mobile device who opens a mobile app, relating to tracking technologies (“trackers”) present within the mobile app. The user may be provided with a list of one or more trackers present within the mobile app and, if a tracker is not essential to the functioning of the app, the user may disable the tracker.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145